Name: Commission Regulation (EEC) No 625/91 of 14 March 1991 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 15. 3 . 91 Official Journal of the European Communities No L 68/29 COMMISSION REGULATION (EEC) No 625/91 of 14 March 1991 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 15(2) thereof, Whereas Article 4 of Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 211 /91 (4), specifies the period of validity of import licences ; whereas, for products falling within CN code 010290 10, there is no advance fixing of the levy ; whereas, therefore, the relevant provisions should be deleted ; Article 1 Regulation (EEC) No 2377/80 is hereby amended as follows : 1 . In Article 4 :  point (a) (iv) is deleted ;  point (c) is replaced by the following : '(c) other import licences ; (i) for 30 days for products falling within CN code 0102 90 10 from the day on. which they were actually issued ; (ii) for 90 days for other products from their day of issue within the meaning of Article 21 ( 1 ) of Regulation (EEC) No 3719/88 . 2. The following Article 4a is inserted : 'Article 4a 1 . For all products falling within CN code 0102 90 10, Section 7 of the licence application and of the licence itself shall be endorsed with the country of provenance. The licence shall carry with it an obliga ­ tion to import from that country. 2. The import licence referred to in paragraph 1 shall be issued on the fifth working day following the date on which the application is lodged, provided no special measures are taken during this period.' 3 . In Article 12 :  in paragraph 1 'Regulation (EEC) No 3948/89' is replaced by 'Regulation (EEC) No 3884/90' ;  paragraph 3 is replaced by the following : '3 . The quantity available per month in accord ­ ance with the arrangements referred to in para ­ graph 1 shall be one twelfth of the total quantity plus the quantity, as referred to in Article 1 5 (6) (d), remaining in respect of the previous months.' 4. Article 16 ( 1 ) is replaced by the following : ' 1 . By 4 p.m. on Monday and Thursday each week Member States shall communicate to the Commission by telex or telefax : Whereas it is necessary to monitor imports into the Community of young bovine animals, and in particular of calves ; whereas the issue of import licences should be subject to a period for consideration and to the require ­ ment that the country of provenance of the animals concerned being indicated ; whereas such amendments to the provisions require, moreover, that the date from which the period of validity of the licences is to be deter ­ mined, the information to be sent to the Commission and the methods to use for sending such information be amended : Whereas, since following the entry into force of Commis ­ sion Regulation (EEC) No 252/90 (*), the management of this import scheme is carried out on a monthly basis instead of a quarterly basis, it is also necessary to amend Article 1 2 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , (') UJ Mo L 148, 28 . 6. 1968 , p. 24. O OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 241 , 13 . 9 . 1980 , p. 5. (4) OJ No L 24, 30 . 1 . 1991 , p. 11 . (Ã  OJ No L 27, 31 . 1 . 1990, p. 34. 15. 3 . 91No L 68/30 Official Journal of the European Communities (i) for products falling with in CN codes 0201 and 0202 and subheadings 0206 10 95 and 0206 29 91 , specifying, by product, the quantities and countries of destination : (ii) for products falling with CN code 010290 10 specifying the number of head and countries of provenance, a list of import licences applied for since the previous communication.' 5. In Annex I, Section I, point 3 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  a list of export licences with advance fixing of refunds applied for since the previous commu ­ nication, and  a list of export licences issued since the previous communication ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission ; 15. 3 . 91 Official Journal of the European Communities No L 68/31 ANNEX 3. Other Under : l (a) GATT quota for frozen beef and veal falling within CN code 0202 ; (b) Young bovine animals for fattening as referred to in Article 13 of Regulation (EEC) No 805/68 ; (c) Article 14 ( 1 ) (a) of Regulation (EEC) No 805/68 being beef imports intended for the manu- ¢ facture of preserves ; (d) Article 14 ( 1 ) (b) of Regulation (EEC) No 805/68 being beef imports intended for the manu ­ facture of other products ; (e) Beef and veal originating in the United States of America and in Canada and referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 263/81 ; (f) Other licences not covered by paragraphs 1 and 2 or 3 (a) to (e) above ('). (tonnes) CN Code GATT Young bovine Article 14 ( 1 ) « Article 14 ( 1 ) (b) US beef Other Code 301 302 303 304 305 306 0102 90 10 0102 90 31 to 0102 90 37 (head) 300 310     0201 10, 0201 20 11 and 0201 20 19 0201 20 31 and 0201 20 39 0201 20 51 and 0201 20 59 0201 20 90 0201 30 and 0206 10 95 311 312 313 314 315  0202 10 and 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 , 0202 30 50, 0202 30 90 and 0206 29 91 316 317 318 319 320  0210 20 10 0210 20 90, 0210 90 41 and 0210 90 90 321 322  1602 50 10 and 1602 90 61 1602 50 90 and 1602 90 69 323 324  (') Does not form part of the return.